Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED LEASE
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is
entered into this 16th day of April, 2010, by and between SOUNDVIEW FARMS, LLC,
a Connecticut limited liability company, having an office at 66 Gate House Road,
Stamford, Connecticut 06902 (“Landlord”) and GARTNER, INC., a Delaware
corporation, having an office at 56 Top Gallant Road, Stamford, Connecticut
06902 (“Tenant”).
     WHEREAS, concurrently herewith, Landlord and Tenant entered into that
certain Amended and Restated Lease (the “Lease”), pursuant to which Landlord
leases to Tenant certain land and the buildings and other improvements situated
thereon in the City of Stamford, Connecticut; and
     WHEREAS, the parties desire to amend the Lease on the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and conditions herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by the parties hereto, and
intending to be legally bound hereby, the parties hereto by these presents do
covenant and agree as follows:

1)   Definitions. Capitalized terms used in this Amendment and not defined
herein shall have the meanings set forth in the Lease.   2)   Amendments to the
Lease.

  a)   The second (2nd) sentence of Section C of Exhibit A to the Lease is
hereby deleted in its entirety and replaced with the following text: “Tenant
hereby agrees to provide to Landlord, within a reasonable period of time
following request therefor, any documentation relating to the Tenant Improvement
Work reasonably requested by Landlord’s lender of the Tenant Improvement
Allowance, including, without limitation, proposed budgets and Tenant’s Plans,
in order that such lender and Landlord may close the construction loan that is
required to fund the Tenant Improvement Allowance.”     b)   Section F of
Exhibit A to the Lease is hereby deleted in its entirety and replaced with the
following text:

“F. Termination Right; Option to Purchase; Leasehold Mortgage. In the event that
on or prior to April 30, 2010 Landlord has not entered into loan documents with
People’s United Bank substantially in the form approved by Tenant on April ___,
2010, which loan documents shall evidence a loan sufficient to fund the Tenant
Improvement Allowance pursuant to the terms of this Lease, Tenant shall have the
following rights:
(a) the right to terminate this Lease with respect to the entire Leased
Premises, or the 56 Premises, or the 70 Premises or the 88 Premises, or any
combination thereof, to be exercised by delivery of written notice thereof to

 



--------------------------------------------------------------------------------



 



Landlord on or prior to October 1, 2010, which termination shall be effective as
of a date specified in such notice that is between 180 and 270 days following
the date notice of such termination has been sent to Landlord;
(b) the right to exercise the option to purchase set forth in Article 43 by
delivery of written notice thereof to Landlord on or prior to October 1, 2010,
as if the Option Date as defined in Article 43 were 180 days following the date
such notice is delivered to Landlord; or
(c) the right to fund some or all of the Tenant Improvement Allowance, as Tenant
shall determine, with financing secured by a leasehold mortgage pursuant to the
terms of Article 12(C); provided, however, that in such case, the amount
“$21.50” set forth in clause (iii) of Article 5(C) shall instead be the amount
“$15.00”.”

3)   Miscellaneous.

  a)   Except as otherwise modified by this Amendment, the Lease and all
covenants, agreements, terms and conditions thereof shall remain in full force
and effect and are hereby in all respects ratified and confirmed.     b)   The
Lease as amended by this Amendment constitutes the entire understanding among
the parties hereto with respect to the transactions set forth therein and may
not be changed verbally but only by agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.     c)   This Amendment may be executed in counterparts, it being
understood that all such counterparts, taken together, shall constitute one and
the same agreement.

[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first above written.

                     
Witnesses:
                   
 
                                SOUNDVIEW FARMS, LLC    
 
                   
 
                   
 
          By:   /s/ Herbert M. Meyer    
 
             
 
Herbert M. Meyer    
 
              a duly authorized Manager    
 
                                GARTNER, INC.    
 
                   
 
                   
 
          By:   /s/ Christopher J. Lafond    
 
             
 
Name: Christopher J. Lafond    
 
              Title: EVP, Chief Financial Officer    
 
                   
STATE OF CONNECTICUT)
                   
 
    )     ss.   April 16, 2010    
COUNTY OF FAIRFIELD
    )              

     Personally appeared SOUNDVIEW FARMS, LLC, by Herbert M. Meyer, a manager,
hereunto duly authorized, signer and sealer of the foregoing instrument and
acknowledged the same to be his free act and deed and the free act and deed of
said SOUNDVIEW FARMS, LLC, before me.

                                  /s/ Cathy J. Klein
 
                Notary Public    
 
                   
STATE OF CONNECTICUT)
                   
 
    )     ss.   April 15, 2010    
COUNTY OF FAIRFIELD
    )              

     Personally appeared GARTNER, INC., by Christopher J. Lafond, its Executive
Vice President and Chief Financial Officer, hereunto duly authorized, signer and
sealer of the foregoing instrument and acknowledged the same to be his free act
and deed and the free act and deed of said GARTNER, INC., before me.

         
 
  Clare A. Kretzman
 
Commissioner of the Superior Court    

3